Citation Nr: 1309951	
Decision Date: 03/25/13    Archive Date: 04/02/13

DOCKET NO.  10-20 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran served on active duty from July 1961 and September 1963.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran appeared and testified at a videoconference hearing held before the undersigned Veterans Law Judge in February 2012.  A copy of the transcript of this hearing has been associated with the Veteran's claims folder and has been reviewed.  

The issue of entitlement to service connection for a heart disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In unappealed February 1964 rating decision, service connection for a heart disorder was denied on the basis that it was congenital and existed prior to service with no permanent increase in disability as a result of service.  

2.  In October 2007, which is the last final rating action, the RO determined that the Veteran had failed to submit new and material evidence to reopen the claim for service connection for a heart disorder.

3.  The evidence received since the October 2007 rating decision is new and raises a reasonable possibility of substantiating the underlying claim for service connection for heart disorder.  


CONCLUSIONS OF LAW

1.  The October 2007 denial of service connection for a heart disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2012).  

2.  The evidence received since the October 2007 rating action is new and material, and the claim for service connection for a heart disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  In this case, with regard to the claim to reopen, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Law and Analysis

In February 1964, the RO denied service connection for a heart condition on the basis that it was congenital and existed prior to service with no permanent increase in disability as a result of service.  In a later decision dated in October 2007, the RO affirmed the denial of service connection for a heart condition (claimed as atrioventricular (AV) block), on the basis that new and material evidence had not been submitted to reopen the claim.  The Veteran did not appeal either adverse determination, nor did he submit any additional evidence within a year following these decisions.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2010).  The decisions therefore became final based on the evidence then of record. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2012).

The Board parenthetically notes that the Veteran filed a statement in March 2008 responding to the October 2007 decision.  Notably, the Veteran argued that he had never filed a claim for benefits in the 1960s and, for that matter, he could not recall ever receiving notice of the February 1964 decision.  He suggested that there had been some type of clerical error, and that he had been confused with another veteran.  However, more recently, to include his February 2012 personal hearing, the Veteran acknowledged filing a claim shortly after service.  Transcript at 11.  He also verified that he had received notice of that adverse decision.  Id.  Given his more contemporaneous acceptance of the past RO actions, the Board finds no useful purpose would be served in considering whether VA's notice requirements were met with respect to the February 1964 decision.

In September 2009, the Veteran filed an informal claim, seeking to reopen the matter.  The current appeal arises from the RO's December 2009 rating decision that found new and material evidence had not been submitted to reopen the claim of entitlement to service connection for congenital AV heart block.  However regardless of the RO's actions, the Board must still determine whether new and material evidence has been submitted in this matter.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).

The underlying claim, service connection, may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).


A disorder may also be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was "noted" in service with post-service continuity of the same symptomatology and medical or lay evidence of a nexus between the present disability and the symptomatology.  38 C.F.R. § 3.303(b).  However, the Federal Circuit Court recently held that the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).  The Board notes that cardiovascular disease, endocarditis (valvular heart disease), and myocarditis are all chronic conditions under 38 C.F.R. § 3.309(a).  

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

A veteran is presumed to have been in sound condition when examined, accepted and enrolled for service, except at to defects, infirmities, or disorders noted at entrance.  38 U.S.C.A. § 1111 (West 2002).  This presumption of soundness, however, may be rebutted by clear and unmistakable evidence (obvious and manifest) that the disorder existed prior to entry into service and that the disorder was not aggravated by such service.  38 C.F.R. § 3.304(b); see also VAOPGCPREC 3-03 (July 16, 2003). 

A pre-existing injury or disease will be considered to have been aggravated by active service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the condition..  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

In the case of congenital abnormalities, service connection may be established for a disease of congenital origin that first manifests during service or preexisted service, but progresses beyond its natural progression during service.  VAOPGCPREC 67-90 (July 18, 1990).  On the other hand a congenital defect is not a disability for which service connection can be granted.  38 C.F.R. §§ 3.303(c); 4.9.  However, if the defect was aggravated such that a superimposed disease or injury occurred during service, service connection may be established for the resultant disability.  VAOPGCPREC 82-90 (July 18, 1990).  

When an unappealed rating decision by the RO becomes final, that claim may only be reopened by the submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002).  When determining whether a claim should be reopened, the Board performs a two-step analysis.  The first step is to determine whether the evidence presented or secured since the last final disallowance of the claim is "new" and "material."  See 38 U.S.C.A. § 5108; Smith v. West, 12 Vet. App. 312 (1999).

Second, if VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of a Veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  In determining whether evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 
3 Vet. App. 510 (1992). 

VA regulation defines "new" as existing evidence not previously submitted.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, as delineated in the above service connection elements.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  See id., at 117.

The evidence of record at the time of the last final denial of service connection for congenital AV heart block (in October 2007), consisted of service treatment records that include the Veteran's July 1961 entrance examination which was negative for any indication of heart abnormalities, including heart murmur or history of heart disease consistent with rheumatic fever, at the time he entered service.  

In September 1961, the Veteran applied for paratrooper school.  A routine electrocardiogram was abnormal.  The diagnosis was complete heart block which was not considered disqualifying for jump training.  The Veteran was admitted to jump school and did well participating in approximately 20 jumps.  

In May 1962, the Veteran was admitted to the hospital for an episode of infectious mononucleosis and during that time his electrocardiogram revealed complete AV dissociation.  Subsequent records show he was later evaluated for several episodes of dizziness and impending syncope with physical activity.  

In August 1963, the Veteran was admitted for evaluation of an abnormal electrocardiogram.  He was entirely asymptomatic during his hospital stay, but serial electrocardiograms revealed 1st degree heart block with frequent periods of Wenckebach's phenomenon as a manifestation of second degree heart block.  Because of his varying heart block, it was felt that the Veteran was not fit for active military service.  It was also felt that this was the natural history of a condition which existed prior to the Veteran's entry into the service and which had not suffered any service aggravation.  He was discharged from service as medically unfit in September 1963.  

Also of record at that time is a post-service VA examination report from December 1963, which shows the Veteran complained of blacking out spells that he had been having since 1961 following an illness with infectious mononucleosis while in the Navy.  An electrocardiogram revealed first and second degree heart block.  The diagnosis was first and second degree heart block due to infectious mononucleosis.  

Since the October 2007 rating decision, the RO has received relevant evidence in the form of articles printed from the internet which note that one of the causes of atrioventricular dissociation include infections of the heart.  Another article noted that myocarditis and pericarditis were usually caused by viral, bacterial, or parasitic infections such as mononucleosis.  Newly-received evidence also includes the Veteran's testimony from the February 2012 hearing.  As such, the evidence is new, in the sense that it was not of record when the RO last adjudicated the claim. 

As noted above, the claim was essentially denied because the Veteran had not presented evidence that his congenital heart condition had been caused  or aggravated by military service.  New evidence would thereby be considered to be material if it resolved any element that was previously not shown.  Shade v. Shinseki, 24 Vet App 110 (2010).  While the internet articles contain information that is seemingly cumulative of that contained in the December 1963 VA medical opinion, the mere presence of evidence in the record on a fact in dispute does not automatically render other corroborating evidence cumulative.  See, e.g., Paller v. Principi, 3 Vet. App. 535, 538 (1992); see also Forrest v. Brown, 4 Vet. App. 276, 279 (1993) (noting that statements from a former military policeman and a social worker, although "similar" to statements by the veteran previously in the record are "corroborative statements from different sources, and thus cannot be rejected as 'merely cumulative'").  

In this case the treatise evidence is material because it adds some weight to, and tends to confirm the validity of the December 1963 VA opinion previously considered by the RO in October 2007.  Also, the Veteran's recent testimony that he had no heart problems prior to service, but rather developed heart problems during service following a bout of mononucleosis is material because it addresses the onset of relevant symptoms during active duty.  Per the criteria of Shade, the new evidence is material, and thus sufficient, to reopen the previously denied claim. 

As new and material evidence has been received, the claim for service connection for a heart condition is reopened.  The Board notes however that "[t]his does not mean that the claim will always be allowed, just that the case will be reopened and [that] the new evidence will be considered in the context of all other evidence for a new determination of the issue."  Smith v. Derwinski, 1 Vet. App. 178, 180 (1991).

Accordingly, this claim is reopened.  38 U.S.C.A. § 5108.  However, rather than immediately readjudicating this claim on its underlying merits, the Board instead is remanding this claim for further development.

ORDER

New and material evidence having been received, the claim of entitlement to service connection for a heart disorder is reopened.


REMAND

In light of the Board's finding that the previously denied claim for service connection for a heart condition, diagnosed as AV heart block, is reopened, the underlying issue must be considered on a de novo basis.  Thus additional evidentiary development is necessary before a decision can be reached on the merits of this issue.  Specifically, the evidence of record suggests the Veteran's AV heart block is a congenital condition, and if that is the case, additional medical information should be sought.  

At his February 2012 hearing, the Veteran testified that prior to service there were no heart murmur or abnormalities ever reported to him.  He had been able to participate in sports and other physical activity as well as engage in physical manual labor on the family farm.  He testified that during service he had no trouble during basic training or airborne training.  He first began having heart problems following a bout of mononucleosis during service.  

The evidence of record shows the Veteran was inducted into the service in July 1961 and on the admission examination no defects or difficulties were noted.  A routine electrocardiogram taken within two months of enlistment was found to be abnormal, but not disqualifying.  In May 1962, the Veteran was admitted to the hospital for an episode of infectious mononucleosis and during that time his electrocardiogram revealed complete AV dissociation.  Almost a year later, in August 1963, the Veteran was admitted for evaluation of an abnormal electrocardiogram and episodes of dizziness and impending syncope with physical activity.  He was discharged from service as medically unfit in September 1963 due to congenital heart block, which existed prior to his entry into the service and which had not suffered any service aggravation.  

Also of record is a December 1963 VA examination report which shows the Veteran complained of blacking out spells that he had been having since 1961 following an illness with infectious mononucleosis while in the Navy.  An electrocardiogram revealed first and second degree heart block.  The diagnosis was first and second degree heart block due to infectious mononucleosis.  

Articles printed from the internet note that one of the causes of atrioventricular dissociation include infections of the heart.  Another article indicates that myocarditis and pericarditis are often caused by viral, bacterial, or parasitic infections such as mononucleosis.  While neither article refers to the Veteran, both are relevant to his argument that his in-service bout with mononucleosis either caused or aggravated his heart disability.

As indicated previously, there is a distinction under the law between a congenital or developmental "disease" and a congenital "defect" for service connection purposes in that congenital diseases may be recognized as service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.  VAOPGCPREC 67-90 (July 18, 1990).  A congenital disease is capable of improving or deteriorating whereas a congenital defect is "more or less statutory in nature."  VAOPGCPREC 82-90 (July 18, 1990).

On the other hand congenital or developmental "defects" are not disabilities within the meaning of applicable regulations providing for payment of VA disability compensation benefits.  38 C.F.R. §§ 3.303, 4.9.  Therefore, such disorders require more than an increase in severity during service in order to warrant a grant of service connection.  The evidence must show that the congenital or developmental defect was subject to a superimposed disease or injury during military service that resulted in additional disability.  VAOPGCPREC 82-90. 

The Board notes that congenital means "existing at, and usually before, birth."  See Dorland's Illustrated Medical Dictionary 410 (31st ed. 2007).

Therefore, in order to afford the Veteran every opportunity to substantiate his claims and to assure that the duty to assist has been met, the Board is of the opinion that the Veteran should be afforded a VA examination to determine the etiology of any current heart condition found to be present.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4) (VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if it is necessary to decide the claim).  Here, if the Veteran's AV heart block is indeed congenital, medical evidence is required to determine whether it is a congenital or developmental defect or a congenital or developmental disease.  If it is a disease, findings must be made as to whether it was aggravated by his period of active service beyond its natural progression.  If a defect, findings must be made as to whether there are any superimposed diseases or injuries in connection with the congenital defect and if so, whether the superimposed disease or injury during service resulting in additional disability.

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran an additional Veterans Claims Assistance Act of 2000 notice letter pertaining to the issue of entitlement to service connection for congenital AV heart block.  [The criteria necessary for the grant of service connection on the basis of aggravation of a preexisting condition should be provided.]

2.  Ask the Veteran to provide the names of any VA or non-VA health care provider that has treated him for his heart condition.  Secure the necessary authorization to enable the AMC/RO to obtain such evidence on his behalf.  The records obtained should include, but are not limited to any treatment the Veteran may have received from private physicians and/or facilities since service discharge in September 1963.  Document the attempts to obtain such records. 

If any pertinent evidence identified by the Veteran is not available, so inform him and request that he obtain and submit it.  If any records are unavailable or do not exist, or if further attempts to obtain them would be futile, document this fact in the claims file.  All such available documents should be associated with the claims folder. 

3.  Then, arrange an appropriate VA examination to determine the nature, extent, and etiology of any heart condition that the Veteran may have.  The claims file must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  The examiner should elicit from the Veteran a detailed history regarding the onset and progression of relevant symptoms, and the examination report should include a discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies, are to be performed, and the examiner should review the results of any testing prior to completing the report.  All findings should be reported in detail.  

a) The examiner should list all current heart conditions manifested by the Veteran and, in so doing, specify whether any diagnosis constitutes a congenital defect or a disease as defined by VAOPGCPREC 82-90 (generally, a congenital abnormality that is subject to improvement or deterioration is considered a disease).  

b) If any currently diagnosed heart condition is considered a congenital defect, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that there was a superimposed disease or injury during service (to include the in-service bout of mononucleosis) that resulted in additional disability.  The aforementioned treatise article and the findings of the December 1963 must be discussed.

c) If any currently diagnosed heart condition is considered a congenital disease, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that it was aggravated during his period of active service beyond its natural progression due to any incident of service (to include the in-service mononucleosis).  The aforementioned treatise article and the findings of the December 1963 must be discussed.  

d) As to any currently diagnosed heart condition that is not congenital or developmental, the examiner should provide an opinion as to whether there is clear and unmistakable evidence (undebatable) that the heart disorder existed prior to service.  

e) For any heart disorder that is found to have preexisted service, but was not congenital or developmental, is there clear and unmistakable (undebatable) evidence that that disorder was not aggravated beyond its natural progression.  

f) As to any currently diagnosed heart condition that is not congenital or developmental or otherwise preexisting in nature, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that it had its clinical onset during active service, manifested itself to a compensable degree in the first post-service year, or is otherwise related to active service.  In answering this question, the examiner should address the Veteran's in-service episode of mononucleosis as the possible onset of, or precursor to, any current heart condition-as well as his abnormal electrocardiograms during service.  

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training). 

4.  After completing the requested action, and any additional development deemed warranted, readjudicate the service connection claim on appeal.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MICHAEL A. HERMAN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


